ADDENDUM
TO THE
RUDDICK CORPORATION
2002 COMPREHENSIVE STOCK OPTION AND AWARD PLAN

 1.         Purpose.

The purpose of this Addendum is to provide criteria for performance objectives
applicable to the grant of restricted stock and performance share awards under
the Ruddick Corporation 2002 Comprehensive Stock Option and Award Plan to
executive officers of Ruddick Corporation and its Affiliates.  Such grants will
be based upon the level of achievement of financial, business and other
performance criteria.  This Addendum is intended to permit the payment of
bonuses under various plans or arrangements that may qualify as
performance-based compensation under Code Section 162(m) and related
regulations.

2.         Definitions.

(a)    "Affiliate" means a wholly owned subsidiary of Ruddick Corporation or any
entity that, directly or indirectly, is controlled by Ruddick Corporation.

(b)    "Board" means the Board of Directors of Ruddick Corporation.

(c)    "Bonus" means a restricted stock or performance share award made pursuant
to the Plan with respect to a particular Performance Period, determined pursuant
to Section 8 below.

(d)    "Bonus Formula" means as to any Performance Period, the formula
established by the Committee pursuant to Section 6 of this Addendum in order to
determine the Bonus amounts, if any, to be paid to Participants based upon the
level of achievement of targeted goals for the selected Performance Measures. 
The formula may differ from Participant to Participant or business group to
business group.  The Bonus Formula shall be of such a nature that an objective
third party having knowledge of all the relevant facts could determine whether
targeted goals for the Performance Measures have been achieved.

(e)    "Code" means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

(f)    "Committee" means the Compensation Committee of the Board consisting of
at least two directors who shall qualify as "outside directors" within the
meaning of Code Section 162(m).

(g)    "Fiscal Year" means the fiscal year of Ruddick Corporation or its
Affiliates. 

(h)    "Participant" means an employee of Ruddick Corporation or its Affiliates
who is considered an executive officer of Ruddick Corporation or its Affiliates
within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

(i)     "Performance-Based Compensation" means compensation that qualifies as
"performance-based compensation" within the meaning of Code Section 162(m) and
related regulations.


 

--------------------------------------------------------------------------------

(j)     "Performance Measure" means any one or more of the performance criteria
listed below.  The performance criteria may be applied either individually,
alternatively, or in any combination and measured on an absolute basis or
relative to a pre-established target as may be specified and approved by the
Committee.  The performance criteria may include: return on invested capital,
net operating profit (before or after tax), operating profit margin, gross
margin, operating profit, earnings before income taxes, earnings (which may
include earnings before interest and taxes and net earnings, and may be
determined in accordance with United States Generally Accepted Accounting
Principles ("GAAP") or adjusted to include or exclude any or all items),
earnings per share (on a GAAP or non-GAAP basis), growth in any of the foregoing
measures, stock price, return on equity or average shareholders' equity, total
shareholder return, growth in shareholder value relative to the moving average
of the S&P 500 Index or another index, return on capital, return on assets or
net assets, return on investment, economic value added, market shares, overhead
or other expense reduction, credit rating, strategic plan development and
implementation, succession plan development and implementation, improvement in
workforce, diversity, customer indicators, improvements in productivity,
attainment of objective operating goals and employee metrics.

(k)    "Performance Period" means any Fiscal Year or such other period as
determined by the Committee.

(l)     "Plan" means the Ruddick Corporation 2002 Comprehensive Stock Option and
Award Plan.

(m)   "Predetermination Date" means, for a Performance Period, (i) the earlier
of 90 days after commencement of the Performance Period or the expiration of 25%
of the Performance Period, provided that the achievement of targeted goals under
the selected Performance Measures for the Performance Period is substantially
uncertain at such time; or (ii) such other date on which a performance goal is
considered to be pre-established pursuant to Code Section 162(m).

3.         Eligibility.

The individuals eligible to receive grants of restricted stock and performance
shares under the terms of this Addendum for a given Performance Period shall be
limited to Participants as defined herein. 

4.         Plan Administration.

(a)    The Committee shall be responsible for the requirements for qualifying
compensation as Performance-Based Compensation.  Subject to the limitations on
Committee discretion imposed under Code Section 162(m), including limits on
discretionary bonus increases, the Committee shall have such powers as may be
necessary to discharge its duties hereunder.  The Committee shall be responsible
for the general administration and interpretation of the Plan and for carrying
out the provisions of the Plan and this Addendum, including the authority to
construe and interpret the terms of the Plan and this Addendum, determine the
manner and time of payment of any Bonuses, prescribe forms and procedures for
purposes of participation and distribution of Bonuses and adopt rules,
regulations and to take such action as it deems necessary or desirable for the
proper administration of the Plan and this Addendum.  The Committee may delegate
its administrative tasks to Ruddick Corporation employees or others as
appropriate for proper administration of the Plan and this Addendum.

(b)    Any rule or decision by the Committee or its delegate(s) that is not
inconsistent with the provisions of the Plan and this Addendum shall be
conclusive and binding on all persons, and shall be given the maximum deference
permitted by law.


                                                                                 
2

--------------------------------------------------------------------------------

5.         Term.

            This Addendum shall be effective as of October 2, 2006. 
Notwithstanding the foregoing, this Addendum shall terminate unless it is
approved at the next Ruddick Corporation annual shareholders' meeting following
the date that the Board adopts this Addendum.  Once approved by Ruddick
Corporation's shareholders, this Addendum shall continue until the earlier of
(i) a termination under Section 9 of this Addendum, (ii) the date any
shareholder approval requirement under Code Section 162(m) ceases to be met or
(iii) the date that is five years after the February 15, 2007 shareholder
meeting. 

6.         Bonuses.

Prior to the Predetermination Date for a Performance Period, the Committee shall
designate and approve in writing, the following:

(a)    Performance Period;

(b)    Positions or names of employees who will be Participants for the
Performance Period;

(c)    Targeted goals for selected Performance Measures during the Performance
Period; and

(d)    Applicable Bonus Formula for each Participant, which may be for an
individual Participant or a group of Participants.

7.         Determination of Amount of Bonus.

(a)    Calculation.  After the end of each Performance Period, the Committee
shall certify in writing (to the extent required under Code Section 162(m)) the
extent to which the targeted goals for the Performance Measures applicable to
each Participant for the Performance Period were achieved or exceeded.  The
Bonus for each Participant shall be determined by applying the Bonus Formula to
the level of actual performance that has been certified by the Committee. 
Notwithstanding any contrary provision of the Plan and this Addendum, the
Committee, in its sole discretion, may eliminate or reduce the Bonus payable to
any Participant below that which otherwise would be payable under the Bonus
Formula.  The aggregate Bonus(es) payable to any Participant during any Fiscal
Year shall not exceed $1,500,000.

        The Committee may appropriately adjust any evaluation of performance
under a Performance Measure to exclude any of the following events that occurs
during a Performance Period:  (A) the effects of currency fluctuations, (B) any
or all items that are excluded from the calculation of earnings as reflected in
any Ruddick Corporation press release and Form 8-K filing relating to an
earnings announcement, (C) asset write-downs, (D) litigation or claim judgments
or settlements, (E) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (F) accruals for
reorganization and restructuring programs, and (G) any other extraordinary or
non-operational items.

(b)    Right to Receive Payment.  Each Bonus under the Plan and this Addendum
shall be paid solely from general assets of Ruddick Corporation and its
Affiliates.  The Plan is unfunded and unsecured; nothing in the Plan or this
Addendum shall be construed to create a trust or to establish or evidence any
Participant's claim of any right to payment of a Bonus other than as an
unsecured general creditor with respect to any payment to which he or she may be
entitled.


                                                                                      
3

--------------------------------------------------------------------------------

8.         Payment of Bonuses.

(a)    Timing of Distributions.  Ruddick Corporation and its Affiliates shall
distribute amounts payable to Participants as soon as is administratively
practicable following the determination and written certification of the
Committee for a Performance Period, but in no event later than two and one-half
months after the end of the calendar year in which the Performance Period ends.

(b)    Payment.  The payment of a Bonus, if any (as determined by the Committee
at the end of the Performance Period), with respect to a specific Performance
Period requires that the employee be an active employee on Ruddick Corporation's
or an Affiliate's payroll on the last day of each applicable Performance Period
and at the time the payment is made, unless the Participant's employment was
earlier terminated due to early, normal or late retirement under the terms of
the Ruddick Corporation pension or similar retirement plan.

(c)    Code Section 409A.  To the extent that any Bonus under the Plan is
subject to Code Section 409A, the terms and administration of such Bonus shall
comply with the provisions of such Section, applicable IRS guidance and good
faith reasonable interpretations thereof, and, to the extent necessary to
achieve compliance, shall be modified, replaced, or terminated at the discretion
of the Committee.

9.         Amendment and Termination.

The Committee may amend, modify, suspend or terminate the Plan, in whole or in
part, at any time, including the adoption of amendments deemed necessary or
desirable to correct any defect or to supply omitted data or to reconcile any
inconsistency in this Addendum or in any Bonus granted under the Plan; provided,
however, that no amendment, alteration, suspension or discontinuation shall be
made which would (i) increase the amount of compensation payable pursuant to
such Bonus, or (ii) cause compensation that is, or may become, payable hereunder
to fail to qualify as Performance-Based Compensation.  Notwithstanding the
foregoing, the Committee may amend, modify, suspend or terminate this Addendum
if any such action is required by law.  To the extent required under applicable
law, including Code Section 162(m), amendments shall be subject to shareholder
approval.  At no time before the actual time of an award to Participants under
the Plan and this Addendum shall any Participant accrue any right whatsoever
under the Plan or this Addendum except as otherwise stated in the Plan and this
Addendum.

10.       Withholding.

Distributions pursuant to the Plan shall be subject to all applicable taxes and
contributions required by law to be withheld in accordance with procedures
established by Ruddick Corporation.

11.       No Additional Participant Rights.

The selection of an individual for participation in the Plan shall not give such
Participant any right to be retained in the employ of Ruddick Corporation or any
of its Affiliates, and the right of Ruddick Corporation and any such Affiliate
to dismiss such Participant or to terminate any arrangement pursuant to which
any such Participant provides services to Ruddick Corporation or its Affiliates,
with or without cause, is specifically reserved.  No person shall have claim to
a Bonus under the Plan and this Addendum, except as otherwise provided for
herein, or to continued participation under the Plan.  There is no obligation
for uniformity of treatment of Participants under the Plan.  The benefits
provided for Participants under the Plan shall be in addition to and shall in no
way preclude other forms of


                                                                                        
4

--------------------------------------------------------------------------------

 compensation to or in respect of such Participants.  It is expressly agreed and
understood that the employment of a Participant is terminable at the will of
either party and, if such Participant is a party to an employment contract with
Ruddick Corporation or one of its Affiliates, in accordance with the terms and
conditions of the Participant's employment agreement.

12.       Successors.

All obligations of Ruddick Corporation or its Affiliates under the Plan and this
Addendum, with respect to awards granted under the Plan and this Addendum, shall
be binding on any successor to Ruddick Corporation, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business or
assets of Ruddick Corporation.

13.       Nonassignment.

The rights of a Participant under the Plan and this Addendum shall not be
assignable or transferable by the Participant except by will or the laws of
descent and distribution.

14.       Severability.

If any portion of this Addendum is deemed to be in conflict with applicable law,
that portion of the Addendum, and that portion only, will be deemed void under
applicable law.  All other provisions of this Addendum will remain in effect. 
Furthermore, if any provision of this Addendum would cause Bonuses not to
constitute Performance-Based Compensation, that provision shall be severed from,
and shall be deemed not to be a part of, this Addendum, but the other provisions
hereof shall remain in full force and effect.

15.       Governing Law.

This Addendum shall be governed and construed under the laws of the State of
North Carolina.

IN WITNESS WHEREOF, Ruddick Corporation has caused this Addendum to be executed
this 20th day of February, 2007, effective as of October 2, 2006.

RUDDICK CORPORATION

By: /s/ John B. Woodlief                                         
Title: Vice President - Finance and             
         Chief Financial Officer                                  

 

         6